Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed December 21, 2020. Applicant elects QTL2 and SEQ ID NO:6 with traverse, stating that the claims are all drawn to QTL2 and QTL3 which are based on Deposit Acc. No. NCIMB 41928, and in the parent application, a search for QTL1, QTL2 and QTL3 as well as the nine related SEQ ID Nos. based on Deposit Acc. No. NCIMB 42069 was performed. Applicant’s traversals are partly persuasive. All claims are examined to the extent of QTL2, alone or in combination with QTL3, and their six SEQ ID Nos. Claims 1-15, to the extent of QTL2 alone or in combination with QTL3, are examined in the instant application. The restriction is made FINAL.
	Applicant’s Information Disclosure Statement filed July 16, 2019 has been considered. A signed copy is attached.
Specification
2. 	The disclosure is objected to because of the following: the status of parent Application No. 15/414024 must be updated on the first page of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112, second paragraph
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
	In claim 1, it is unclear whether “at least one of SEQ ID No. 2, SEQ ID No. 6, and SEQ ID No. 7” is intended to encompass, for example, more than one of SEQ ID NO:2, or SEQ ID NO:2 in combination with SEQ ID NO:6 and/or SEQ ID NO:7 See also “at least one of SEQ ID No. 3, SEQ ID No. 8, and SEQ ID No. 9” in claim 1. See also claims 7, 9, 11 and 14.	
In claim 2, it is unclear what reference tomato genome is used to determine the physical positions for QTL2 and QTL3.
In claim 9, it is unclear whether “at least one of” in the preamble means more than one of each QTL, such as two or three QTL2s, or more than one QTL, such as QTL2 in combination with QTL3.
With regard to claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “tissue culture of regenerable cell”, and the claim also recites “in particular selected from a leaf, pollen, an embryo, a cotyledon, a hypocotyl, a meristematic cell, a root, a root tip, an anther, a flower, a seed, and a 
Clarification and/or correction is required.
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. 	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,637,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘757 claims are directed to a Solanum lycopersicum L. tomato plant comprising QTL1, QTL2 and QTL3. The claims of the instant application are directed to a Solanum lycopersicum L. tomato plant comprising QTL2 and QTL3. The genus of QTL2 and QTL3 of the instant application is rendered obvious by the species of QTL1, QTL2 and QTL3 of the ‘757 patent. The plant, plant obtained by the method, seed, progeny, propagation material and fruit of the claims of the instant application are set forth in the claims of the ‘757 patent.
Claim Rejections - 35 USC § 112, first paragraph
7. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrates to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Here, Applicant fails to demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention as now claimed. In particular, Applicant has not demonstrated possession of QTL2 and QTL3 by reciting sufficient structure in combination with a recitation of function. Although Applicant provides a deposit s, this 
Applicant discloses that deposit Accession No. 41928 contains QTL2 and QTL3. QTL2 and QTL3 were introgressed from Solanum peruvianum. QTL2 is located on chromosome 7 and comprises SEQ ID Nos. 2, 6 and 7. QTL3 is located on chromosome 9 and comprises SEQ ID Nos. 3, 8 and 9. QTL2 is located between positions 61,387,356 bp and 62,253,846 bp. QTL3 is located between positions 61,494,664 bp and 62,385,023 bp. However, it is unclear what the reference tomato genome is used to determine these positions. 
Moreover, although the QTLs are disclosed to be present in the genome of the deposit, Applicant does not provide any structural information for these QTLs. The SEQ ID NOs. are merely molecular markers that Applicant discloses are linked to these QTLs and, therefore, are not part of these QTLs. In addition, although Applicant discloses where these QTLs are generally located, the Office notes that the regions identified for the QTLs are extremely large, 866,491 bp for QTL2 and 890,359 bp for QTL3. It should be noted that the claims are not limited to these regions, but that the QTLs of undisclosed structure and size are somewhere within these regions. Applicant does not further restrict the locations of the QTLs within them, nor identify any structural features (e.g., conserved regions) that are required for the QTLs. Applicant also discloses that “[t]he identification of a complex resistance mechanism that consists of more than one QTL is a tough and intricate process. No indication of the genetic background for this resistance is known.” [0031]. Thus, the existing knowledge in the field is insufficient to facilitate conversion of the information disclosed by Applicant to demonstrate 
The Office further notes that, though Applicant’s claims 7, 9, 11 and 14 recite “at least one of” QTL2 and QTL3, Applicant does not disclose any embodiment, either explicitly or implicitly, having more than one of any one of the QTLs, such as two or three of QTL2. Instead, Applicant discloses the use of QTL2 in combination with QTL3. Thus, Applicant has not provided adequate written description demonstrating possession of more than one of any one of the QTLs in the same plant, or plant part. Similarly, the recitations of “at least one of SEQ ID No. 2, SEQ ID No. 6, and SEQ ID No. 7” and “at least one of SEQ ID No. 3, SEQ ID No. 8, and SEQ ID No. 9” also encompass multiple copies of one of the recited SEQ ID Nos., which are not disclosed. Given that this issue is also raised under 35 USC 112, second paragraph, due to the claim’s susceptibility to plural different interpretations, once Applicant amends the claims to remedy indefiniteness, such amendment will likely remedy this written description issue as well.
Given the breadth of the claims and lack of guidance of the specification, the specification fails to provide an adequate written description of the plant encompassed by the claim. Accordingly, the claimed plants lack adequate written description under current Written Description guidelines (Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. See also the Written Description Guidelines, Revision 1, March 25, 2008.)
s 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the Id.  
Here, Applicant fails to teach how to make and use the invention as now claimed without undue experimentation. In particular, Applicant fails to teach sufficient structure in combination with a recitation of function for the QTLs such that a person of ordinary skill in the art would have been able to make and use the claimed products without undue experimentation. In making this determination, the Office has weighed each of the Wands factors identified above. As explained more fully below, the state of the prior art is not highly developed, the nature of the invention is the use of poorly defined QTLs to confer PepMV resistance whose structures are not well characterized, the breadth of the claims encompasses only QTL2 for conferring PepMV resistance (claim 3 recites QTL2 and QTL3) and only one marker each for identifying QTL2 and QTL3, whereby QTL2 and QTL3 are of indeterminate structures and located on very large regions of a deposited genome, the art is highly unpredictable, the amount of direction or guidance is insufficient with regard to structural characterization of the QTLs, and, though Applicant provides working examples, these are directed more to the breeding techniques to create and identify PepMV resistant plants without isolating or structurally characterizing the QTLs. Given these difficulties, notwithstanding a relatively high level of ordinary skill of those in the art, the amount of experimentation would likely be extensive and undue.
Applicant discloses that “[t]he identification of a complex resistance mechanism that consists of more than one QTL is a tough and intricate process. No indication of the genetic background for this resistance is known. Furthermore, no reliable PepMV S. lycopersicum was publicly available either.” [0031]. Additionally, paragraph [0032] states “Research that led to the present invention furthermore showed that the genetic determinant of the invention that leads to PepMV resistance may comprise more than one QTL and that those QTLs are located on separate chromosomes of the Solanum lycopersicum genome. This is an additional complicating factor for the creation of resistant plants.” Thus, the state of the prior art in the field of the invention is not highly developed, especially with regard to PepMV in tomato plants generally, and the identification of QTLs of the invention specifically.
The invention is directed to a PepMV resistant tomato plant. In particular, the invention provides QTLs that contribute to PepMV in tomato plants [0021]. The invention is further characterized by the presence of QTL2 and QTL3 in a tomato plant to confer PepMV [0023]. As indicated above in the 35 USC 112, first paragraph, written description rejection, these QTLs are not structurally characterized beyond identifying their locations in very large regions of two tomato chromosomes in a deposited tomato seed. The markers are linked to the QTLs but are not part of the QTLs and cannot confer PepMV resistance. The claims only require QTL2, with the exception of claim 3, for producing a PepMV resistant plant, and one marker for identifying said plant.
As Applicant discloses, the identification of a complex resistance mechanism that consists of more than one QTL is a tough and intricate process and the genetic background in tomato plants was unknown. There is no evidence in the record that a person of ordinary skill in the art would be able to predict not only the presence of a QTL within a tomato genome, but would be able to predictably define the QTL structure 
Applicant provides little direction or guidance for identifying the structures of the QTLs. Indeed, the only information Applicant provides is the identification of six molecular markers linked to QTL2 and QTL3, and the very large regions of chromosomes carrying these QTLs. Applicant provides no structural information that is required for a QTL to possess PepMV resistance. 
As for working examples, Applicant discloses the creation of tomato plants having PepMV resistance. Using the molecular markers (Table 2, p. 30), Applicant was able to identify tomato plants having PepMV resistance that also contained QTL2 and QTL3 (Example 1). There is no working example of QTL2 alone for conferring PepMV resistance. However, the claims only require QTL2 for PepMV resistance. Applicant also developed a bioassay for identifying PepMV resistant plants, i.e., plants that are both asymptomatic and lack viral propagation (Example 2). In addition, Applicant mapped the QTLs to very large regions of three separate chromosomes using a publicly available map SL2.40 of the S. lycopersicum genome. In the same example, Applicant also identified three markers for each QTL, linked to the QTLs (Example 3). However, the claims require only one marker for each QTL. There is no disclosure where the marker is in relation to the QTL. Finally, Applicant confirmed the transfer of PepMV resistance in several F2 progeny of a cross between a tomato plant having QTL2 and QTL3 homozygously, and a tomato plant not carrying any of these QTLs. Notably, none of Applicant’s working examples structurally characterizes the QTLs. It is unclear how one skilled in the art can select for plants comprising QTL2 either alone or in 
Finally, because Applicant merely discloses very large regions of the tomato chromosome where the QTLs may be found and identifies molecular markers linked to, but does not structurally define the QTLs in any way, a person would need to conduct a considerable amount of experimentation to structurally characterize these QTLs, and even more so to further identify the PepMV-resistance-conferring parts thereof of these QTLs. The Office notes that a QTL is disclosed as located on a chromosome in a very large region, but Applicant does not identify the actual length of the QTL or in any other way restrict its structure. Thus, merely sequencing the very large regions of the chromosomes disclosed would not structurally characterize the QTLs.  
The scope of claim 6 encompasses crossing a first parent comprising one QTL, QTL2 for example, with a second parent comprising one QTL, such as another QTL2 (QTL2 x QTL2) and selecting for a plant comprising QTL2 and QTL3. The breadth of claim 6 is not enabled because one of ordinary skill in the art cannot produce a plant having QTLs which neither parent possesses without undue experimentation. 
Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Conclusion
10. 	No claim is allowed. The closest prior art teaches a tomato plant having PepMV resistance (Huang et al. (PN 20100269224 (Applicant’s IDS)). However, the prior art does not teach the sequence for conferring resistance as being obtained from S. peruvianum, located on chromosome 7 or comprises at least one of SEQ ID NO:2, 6 and 7. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PHUONG T BUI/Primary Examiner, Art Unit 1663